NEW COVENANT FUNDS Supplement dated April 23, 2009 to the Prospectus dated October28, 2008, as supplemented December 9, 2008. New Sub-Adviser TimesSquare Capital Management, LLC, was approved by the Board of Trustees of the New Covenant Funds on March 22, 2009, to serve as a sub-adviser for the New Covenant Growth Fund. Effective immediately, the following paragraphs are added to the section entitled “Sub-Advisers for the Growth Fund” on pages 25 to 27 of the Prospectus: TimesSquare Capital Management, LLC TimesSquare Capital Management, LLC (“TimesSquare”) is located at 1177 Avenue of Americas, 39th Floor, New York, New York 10036.TimesSquare is owned by its senior executives and Affiliated Managers Group, Inc. which is a publicly traded asset management holding company.TimesSquare provides investment management services for investment companies, individuals and institutional clients, including pension and profit sharing plans. Grant Babyak Mr.
